--------------------------------------------------------------------------------

Exhibit 10.2


INTELLECTUAL PROPERTY SECURITY AGREEMENT


This Intellectual Property Security Agreement (this “IP Agreement”) is made as
of the 6th day of May, 2011 by and between PARADIGM HOLDINGS, INC., a Nevada
corporation, with offices at 9715 Key West Avenue, Rockville, Maryland 20850
(“Grantor”), and SILICON VALLEY BANK, a California corporation, with its
principal place of business at 3003 Tasman Drive, Santa Clara, California 95054
and with a loan production office located at 275 Grove Street, Suite 2-200,
Newton, Massachusetts 02466 (“Lender”).


RECITALS


A.            Lender has agreed to make advances of money and to extend certain
financial accommodations to Grantor (the “Loan”), pursuant to a certain Loan and
Security Agreement (working capital line of credit) dated as of March 13, 2007
among Grantor, Paradigm Solutions Corporation, Caldwell Technology Solutions
LLC, Trinity Information Management Services and Lender, as affected by a
certain Joinder Agreement dated as of July 5, 2007, as further affected by a
certain Joinder Agreement dated as of September 5, 2007, as amended by a certain
First Loan Modification Agreement dated as of  August 11, 2008, as further amend
by a certain Second Loan Modification Agreement dated as of March 18, 2009, as
further amended by a certain Third Loan Modification Agreement dated as of May
4, 2009, as further amended by a certain Fourth Loan Modification Agreement
dated as of July 2, 2009, as further amended by a certain Fifth Loan
Modification Agreement dated as of June 11, 2010, and as assumed by Grantor
pursuant to that certain Assumption Agreement between Bank and Grantor dated as
of May 6, 2011 (as affected and amended, collectively, the “Loan
Agreement”).  The Loan is secured pursuant to the terms of the Loan
Agreement.  Lender is willing to enter into certain financial accommodations
with Grantor, but only upon the condition, among others, that Grantor shall
grant to Lender a security interest in certain Copyrights, Trademarks, Patents,
and Mask Works, and other assets, to secure the obligations of Grantor under the
Loan Agreement.  Defined terms used but not defined herein shall have the same
meanings as in the Loan Agreement.


B.             Pursuant to the terms of the Loan Agreement, Grantor has granted
to Lender a security interest in all of Grantor’s right title and interest,
whether presently existing or hereafter acquired in, to and under all of the
Collateral (as defined therein).


NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged and intending to be legally bound, as collateral security for the
prompt and complete payment when due of Grantor’s Indebtedness (as defined
below), Grantor hereby represents, warrants, covenants and agrees as follows:


1.             Grant of Security Interest. As collateral security for the prompt
and complete payment and performance of all of Grantor’s present or future
indebtedness, obligations and liabilities to Lender (hereinafter, the
“Indebtedness”), including, without limitation, under the Loan Agreement,
Grantor hereby grants a security interest in all of Grantor’s right, title and
interest in, to and under its registered and unregistered intellectual property
collateral (all of which shall collectively be called the “Intellectual Property
Collateral”), including, without limitation, the following:


(a)            Any and all copyright rights, copyright applications, copyright
registrations and like protections in each work or authorship and derivative
work thereof, whether published or unpublished, registered or unregistered, and
whether or not the same also constitutes a trade secret, now or hereafter
existing, created, acquired or held, including without limitation those set
forth on EXHIBIT A attached hereto (collectively, the “Copyrights”);


(b)            Any and all trade secret rights, including any rights to
unpatented inventions, know-how, operating  manuals, license rights and
agreements, and confidential information, and any and all intellectual property
rights in computer software and computer software products now or hereafter
existing, created, acquired or held;


(c)            Any and all design rights which may be available to Grantor now
or hereafter existing, created, acquired or held;

 
-1-

--------------------------------------------------------------------------------

 

(d)            All patents, patent applications and like protections including,
without limitation, improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same, including without limitation
the patents and patent applications set forth on EXHIBIT B attached hereto
(collectively, the “Patents”);


(e)            Any trademark and service mark rights, slogans, trade dress, and
tradenames, trade styles,  whether registered or not, applications to register
and registrations of the same and like protections, and the entire goodwill of
the business of Grantor connected with and symbolized by such trademarks,
including without limitation those set forth on EXHIBIT C attached hereto
(collectively, the “Trademarks”);


(f)             All mask works or similar rights available for the protection of
semiconductor chips, now owned or hereafter acquired, including, without
limitation those set forth on EXHIBIT D attached hereto (collectively,
the  “Mask Works”);


(g)            Any and all claims for damages by way of past, present and future
infringements of any of the rights included above, with the right, but not the
obligation, to sue for and collect such damages for said use or infringement of
the intellectual property rights identified above;


(h)            All licenses or other rights to use any of the Copyrights,
Patents, Trademarks, or Mask Works and all license fees and royalties arising
from such use to the extent permitted by such license or rights, including,
without limitation those set forth on EXHIBIT E attached hereto (collectively,
the “Licenses”); and


(i)             All amendments, extensions, renewals and extensions of any of
the Copyrights, Trademarks, Patents, or Mask Works; and


(j)             All proceeds and products of the foregoing, including without
limitation all payments under insurance or any indemnity or warranty payable in
respect of any of the foregoing.


2.           Authorization and Request.  Grantor authorizes and requests that
the Register of Copyrights and the Commissioner of Patents and Trademarks record
this IP Agreement, and any amendments thereto, or copies thereof.


3.           Covenants and Warranties.  Grantor represents, warrants, covenants
and agrees as follows:


(a)            Grantor is now the sole owner of the Intellectual Property
Collateral, except for non-exclusive licenses granted by Grantor to its
customers in the ordinary course of business.


(b)            Performance of this IP Agreement does not conflict with or result
in a breach of any material agreement to which Grantor is bound.


(c)            During the term of this IP Agreement, Grantor will not transfer
or otherwise encumber any interest in the Intellectual Property Collateral,
except for non-exclusive licenses granted by Grantor in the ordinary course of
business or as set forth in this IP Agreement;


(d)           To its knowledge, each of the Patents is valid and enforceable,
and no part of the Intellectual Property Collateral has been judged invalid or
unenforceable, in whole or in part, and no claim has been made that any part of
the Intellectual Property Collateral violates the rights of any third party;


(e)            Grantor shall promptly advise Lender of any material adverse
change in the composition of the Collateral, including but not limited to any
subsequent ownership right of Grantor in or to any Trademark, Patent, Copyright,
or Mask Work specified in this IP Agreement;
 
 
-2-

--------------------------------------------------------------------------------

 
 

(f)             Grantor shall (i) protect, defend and maintain the validity and
enforceability of the Trademarks, Patents, Copyrights, and Mask Works, (ii) use
its best efforts to detect infringements of the Trademarks, Patents, Copyrights,
and Mask Works and promptly advise Lender in writing of material infringements
detected and (iii) not allow any Trademarks, Patents, Copyrights, or Mask Works
to be abandoned, forfeited or dedicated to the public without the written
consent of Lender, which shall not be unreasonably withheld, unless Grantor
determines that reasonable business practices suggest that abandonment is
appropriate.

(g)            Grantor shall take such further actions as Lender may reasonably
request from time to time to perfect or continue the perfection of Lender’s
interest in the Intellectual Property Collateral;


(h)           This IP Agreement creates, and in the case of after acquired
Intellectual Property Collateral this IP Agreement will create, at the time
Grantor first has rights in such after acquired Intellectual Property
Collateral, in favor of Lender a valid and perfected first priority security
interest and collateral assignment in the Intellectual Property Collateral in
the United States securing the payment and performance of the obligations
evidenced by the Loan Agreement;


(i)             To its knowledge, except for, and upon, the filing of UCC
financing statements and the filing of this Agreement with the Register of
Copyrights, or other notice filings or notations in appropriate filing offices,
if necessary to perfect the security interests created hereunder, no
authorization, approval or other action by, and no notice to or filing with, any
U.S. governmental authority or U.S. regulatory body is required either (a) for
the grant by Grantor of the security interest granted hereby, or for the
execution, delivery or performance of this IP Agreement by Grantor in the U.S.
or (b) for the perfection in the United States or the exercise by Lender of its
rights and remedies thereunder;


(j)             All information heretofore, herein or hereafter supplied to
Lender by or on behalf of Grantor with respect to the Intellectual Property
Collateral is accurate and complete in all material respects.


(k)            Grantor shall not enter into any agreement that would materially
impair or conflict with Grantor’s obligations hereunder without Lender’s prior
written consent, which consent shall not be unreasonably withheld.  Grantor
shall not permit the inclusion in any material contract to which it becomes a
party of any provisions that could or might in any way prevent the creation of a
security interest in Grantor’s rights and interest in any property included
within the definition of the Intellectual Property Collateral acquired under
such contracts.


(l)             Upon any executive officer of Grantor obtaining actual knowledge
thereof, Grantor will promptly notify Lender in writing of any event that
materially adversely affects the value of any material Intellectual Property
Collateral, the ability of Grantor to dispose of any material Intellectual
Property Collateral or the rights and remedies of Lender in relation thereto,
including the levy of any legal process against any of the Intellectual Property
Collateral.


4.             Lender’s Rights.  Lender shall have the right, but not the
obligation, to take, at Grantor’s sole expense, any actions that Grantor is
required under this IP Agreement to take but which Grantor fails to take, after
fifteen (15) days’ written notice to Grantor.  Grantor shall reimburse and
indemnify Lender for all reasonable costs and reasonable expenses incurred in
the reasonable exercise of its rights under this section 4.


5.             Inspection Rights.  Grantor hereby grants to Lender and its
employees, representatives and agents the right to visit, during reasonable
hours upon prior reasonable written notice to Grantor, any of Grantor’s plants
and facilities that manufacture, install or store products (or that have done so
during the prior six-month period) that are sold utilizing any of the
Intellectual Property Collateral, and to inspect the products and quality
control records relating thereto upon reasonable written notice to Grantor and
as often as may be reasonably requested, but not more than once in every six (6)
months; provided, however, nothing herein shall entitle Lender access to
Grantor’s trade secrets and other proprietary information.

 
-3-

--------------------------------------------------------------------------------

 

6.             Further Assurances; Attorney in Fact.


(a)           On a continuing basis, Grantor will, upon request by Lender,
subject to any prior licenses, encumbrances and restrictions and prospective
licenses, make, execute, acknowledge and deliver, and file and record in the
proper filing and recording places in the United States, all such instruments,
including appropriate financing and continuation statements and collateral
agreements and filings with the United States Patent and Trademarks Office and
the Register of Copyrights, and take all such action as may reasonably be deemed
necessary or advisable, or as requested by Lender, to perfect Lender’s security
interest in all Copyrights, Patents, Trademarks, and Mask Works and otherwise to
carry out the intent and purposes of this IP Agreement, or for assuring and
confirming to Lender the grant or perfection of a security interest in all
Intellectual Property Collateral.


(b)           In addition to section 6(a) above, Grantor shall not register any
Copyrights or Mask Works in the United States Copyright Office unless it: (i)
has given at least fifteen (15) days’ prior written notice to Lender of its
intent to register such Copyrights or Mask Works and has provided Lender with a
copy of the application it intends to file with the United States Copyright
Office (excluding exhibits thereto); (ii) executes a security agreement or such
other documents as Lender may reasonably request in order to maintain the
perfection and priority of Lender’s security interest in the Copyrights proposed
to be registered with the United States Copyright Office; and (iii) records such
security documents with the United States Copyright Office contemporaneously
with filing the Copyright application(s) with the United States Copyright
Office.  Grantor shall promptly provide to Lender a copy of the Copyright
application(s) filed with the United States Copyright Office, together with
evidence of the recording of the security documents necessary for Lender to
maintain the perfection and priority of its security interest in such Copyrights
or Mask Works.  Grantor shall provide written notice to Lender of any
application filed by Grantor in the United States Patent Trademark Office for a
patent or to register a trademark or service mark within 30 days of any such
filing.


(c)            Grantor hereby irrevocably appoints Lender as Grantor’s
attorney-in-fact, with full authority in the place and stead of Grantor and in
the name of Grantor, Lender or otherwise, from time to time in Lender’s
discretion, upon Grantor’s failure or inability to do so, to take any action and
to execute any instrument which Lender may deem necessary or advisable to
accomplish the purposes of this IP Agreement, including:


 (i)            To modify, in its sole discretion, this IP Agreement without
first obtaining Grantor’s approval of or signature to such modification by
amending Exhibit A, Exhibit B, Exhibit C, and Exhibit D hereof, as appropriate,
to include reference to any right, title or interest in any Copyrights, Patents,
Trademarks or Mask Works acquired by Grantor after the execution hereof or to
delete any reference to any right, title or interest in any Copyrights, Patents,
Trademarks, or Mask Works in which Grantor no longer has or claims any right,
title or interest; and


 (ii)           To file, in its sole discretion, one or more financing or
continuation statements and amendments thereto, or other notice filings or
notations in appropriate filing offices, relative to any of the Intellectual
Property Collateral, without  notice to Grantor, with all appropriate
jurisdictions, as Lender deems appropriate, in order to further perfect or
protect Lender’s interest in the Intellectual Property Collateral.


7.             Events of Default.  The occurrence of any of the following shall
constitute an Event of Default under this IP Agreement:


(a)           An Event of Default occurs under the Loan Agreement; or any
document from Grantor to Lender; or


(b)           Grantor breaches any warranty or agreement made by Grantor in this
IP Agreement.


8.             Remedies.  Upon the occurrence and continuance of an Event of
Default, Lender shall have the right to exercise all the remedies of a secured
party under the Massachusetts Uniform Commercial Code, including without
limitation the right to require Grantor to assemble the Intellectual Property
Collateral and any tangible property in which Lender has a security interest and
to make it available to Lender at a place designated by Lender.  Lender shall
have a nonexclusive, royalty free license to use the Copyrights, Patents,
Trademarks, and Mask Works to the extent reasonably necessary to permit Lender
to exercise its rights and remedies upon the occurrence of an Event of
Default.  Grantor will pay any expenses (including reasonable attorney’s fees)
incurred by Lender in connection with the exercise of any of Lender’s rights
hereunder, including without limitation any expense incurred in disposing of the
Intellectual Property Collateral.  All of Lender’s rights and remedies with
respect to the Intellectual Property Collateral shall be cumulative.

 
-4-

--------------------------------------------------------------------------------

 

9.              Indemnity.  Grantor agrees to defend, indemnify and hold
harmless Lender and its officers, employees, and agents against:  (a) all
obligations, demands, claims, and liabilities claimed or asserted by any other
party in connection with the transactions contemplated by this IP Agreement, and
(b) all losses or expenses in any way suffered, incurred, or paid by Lender as a
result of or in any way arising out of, following or consequential to
transactions between Lender and Grantor, whether under this IP Agreement or
otherwise (including without limitation, reasonable attorneys fees and
reasonable expenses), except for losses arising from or out of Lender’s gross
negligence or willful misconduct.


10.            Termination.  At such time as Grantor shall completely satisfy
all of the obligations secured hereunder, Lender shall execute and deliver to
Grantor all releases, terminations, and other instruments as may be necessary or
proper to release the security interest hereunder.


11.            Course of Dealing.  No course of dealing, nor any failure to
exercise, nor any delay in exercising any right, power or privilege hereunder
shall operate as a waiver thereof.


12.            Amendments.  This IP Agreement may be amended only by a written
instrument signed by both parties hereto.


13.            Counterparts.  This IP Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute the same instrument.


14.            Law and Jurisdiction.  This IP Agreement shall be governed by and
construed in accordance with the laws of the Commonwealth of
Massachusetts.  GRANTOR ACCEPTS FOR ITSELF AND IN CONNECTION WITH ITS
PROPERTIES, UNCONDITIONALLY, THE NON-EXCLUSIVE JURISDICTION OF ANY STATE OR
FEDERAL COURT OF COMPETENT JURISDICTION IN THE COMMONWEALTH OF MASSACHUSETTS IN
ANY ACTION, SUIT, OR PROCEEDING OF ANY KIND, AGAINST IT WHICH ARISES OUT OF OR
BY REASON OF THIS AGREEMENT; PROVIDED, HOWEVER, THAT IF FOR ANY REASON LENDER
CANNOT AVAIL ITSELF OF THE COURTS OF THE COMMONWEALTH OF MASSACHUSETTS, GRANTOR
ACCEPTS JURISDICTION OF THE COURTS AND VENUE IN SANTA CLARA COUNTY,
CALIFORNIA.  NOTWITHSTANDING THE FOREGOING,  LENDER SHALL HAVE THE RIGHT TO
BRING ANY ACTION OR PROCEEDING AGAINST GRANTOR OR ITS PROPERTY IN THE COURTS OF
ANY OTHER JURISDICTION WHICH LENDER DEEMS NECESSARY OR APPROPRIATE IN ORDER TO
REALIZE ON THE COLLATERAL OR TO OTHERWISE ENFORCE LENDER’S RIGHTS AGAINST
GRANTOR OR ITS PROPERTY.


GRANTOR AND LENDER EACH HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF
ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF ANY OF THE LOAN
DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT
CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS.  EACH PARTY RECOGNIZES AND AGREES THAT THE FOREGOING WAIVER
CONSTITUTES A MATERIAL INDUCEMENT FOR IT TO ENTER INTO THIS AGREEMENT.  EACH
PARTY REPRESENTS AND WARRANTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL
COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL.

 
-5-

--------------------------------------------------------------------------------

 

15.            Confidentiality.  In handling any confidential information,
Lender shall exercise the same degree of care that it exercises for its own
proprietary information, but disclosure of information may be made: (i) to
Lender’s subsidiaries or affiliates in connection with their present or
prospective business relations with Grantor; (ii) to prospective transferees or
purchasers of any interest in the Loans; (iii) as required by law, regulation,
subpoena, or other order, (iv) as required in connection with Lender’s
examination or audit; and (v) as Lender considers appropriate in exercising
remedies under this Agreement.  Confidential information does not include
information that either: (a) is in the public domain or in Lender’s possession
when disclosed to Lender, or becomes part of the public domain after disclosure
to Lender; or (b) is disclosed to Lender by a third party, if Lender reasonably
does not know that the third party is prohibited from disclosing the
information.

 
-6-

--------------------------------------------------------------------------------

 

EXECUTED as a sealed instrument under the laws of the Commonwealth of
Massachusetts on the day and year first written above.


Address of Grantor:
GRANTOR:
     
9715 Key West Avenue
PARADIGM HOLDINGS, INC.
Rockville, Maryland  20850
           
By:
/s/Peter B. LaMontagne
       
Name:
Peter B. LaMontagne
       
Title:
President and CEO
             
SILICON VALLEY BANK
     
275 Grove Street, Suite 2-200
   
Newton, Massachusetts 02466
     
By:
/s/Christine Egitto
       
Name:
Christine Egitto
       
Title:
Vice President


 
-7-

--------------------------------------------------------------------------------

 

Exhibit “A” attached to that certain Intellectual Property Security Agreement
dated May 6, 2011.


EXHIBIT “A”


COPYRIGHTS


SCHEDULE A - ISSUED COPYRIGHTS


COPYRIGHT
 
REGISTRATION
 
DATE OF
DESCRIPTION
 
NUMBER
 
ISSUANCE





None




SCHEDULE B - PENDING COPYRIGHT APPLICATIONS


FIRST DATE
               
COPYRIGHT
 
APPLICATION
 
DATE OF
 
DATE OF
 
OF PUBLIC
DESCRIPTION
 
NUMBER
 
FILING
 
CREATION
 
DISTRIBUTION



None




SCHEDULE C - UNREGISTERED COPYRIGHTS (Where No Copyright Application is Pending)



           
DATE AND
               
RECORDATION
               
NUMBER OF IP
               
AGREEMENT WITH
               
OWNER OR ORIGINAL
               
GRANTOR IF
 
ORIGINAL AUTHOR
           
AUTHOR OR OWNER
 
OR OWNER OF
       
FIRST DATE
 
OF COPYRIGHT
 
COPYRIGHT IS
COPYRIGHT
 
DATE OF
 
OF
 
IS DIFFERENT
 
DIFFERENT FROM
DESCRIPTION
 
CREATION
 
DISTRIBUTION
 
FROM GRANTOR
 
GRANTOR



None

 
-8-

--------------------------------------------------------------------------------

 

Exhibit “B” attached to that certain Intellectual Property Security Agreement
dated May 6, 2011.


EXHIBIT “B”


PATENTS


PATENT
                   
DESCRIPTION
 
DOCKET NO.
 
COUNTRY
 
SERIAL NO.
 
FILING DATE
 
STATUS



None
 
 
-9-

--------------------------------------------------------------------------------

 

Exhibit “C” attached to that certain Intellectual Property Security Agreement
dated May 6, 2011.


EXHIBIT “C”


TRADEMARKS


TRADEMARK
               
DESCRIPTION
 
COUNTRY
 
SERIAL NO.
 
REG. NO.
 
STATUS



None
 
 
-10-

--------------------------------------------------------------------------------

 

Exhibit “D” attached to that certain Intellectual Property Security Agreement
dated May 6, 2011.


EXHIBIT “D”


MASK WORKS


MASK WORK
               
DESCRIPTION
 
COUNTRY
 
SERIAL NO.
 
REG. NO.
 
STATUS



None

 
-11-

--------------------------------------------------------------------------------

 

Exhibit “E” attached to that certain Intellectual Property Security Agreement
dated May 6, 2011.


EXHIBIT “E”


LICENSES


None
 
 
-12-

--------------------------------------------------------------------------------